Citation Nr: 0320034	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-05 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to increased compensation benefits based on aid 
and attendance of his non-veteran spouse from December 14, 
1998, to May [redacted]
, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's wife died on May [redacted]
, 1999.

2.  A claim for increased compensation benefits based on aid 
and attendance of his non-veteran spouse was received by the 
RO in August 1999.  


CONCLUSION OF LAW

Entitlement to increased compensation benefits based on aid 
and attendance of his non-veteran spouse from December 14, 
1998, to May [redacted]
, 1999, is denied.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.401 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving entitlement to increased VA 
benefits in which the only application for benefits contained 
in the claims folder was received after the individual's 
death, as in the present case.  However, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (the VCAA is not applicable 
to requests for a waiver of overpayment); Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (the VCAA is not applicable to 
requests for entitlement to non-service-connected pension 
benefits based on peacetime service); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (the VCAA is not applicable to the 
application of 38 U.S.C.A. § 101(3) to determine whether the 
appellant was entitled to recognition as the surviving spouse 
of a veteran); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (the VCAA is not applicable to casing involving the 
federal statute that prohibits payment of interest on past 
due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

The present case involves a question of entitlement to VA 
benefits, and the outcome of this case depends on whether the 
veteran applied for the benefit while his wife was living.  
To the extent in which the law is dispositive in this case, 
the VCAA is not applicable.  Although the VCAA is not 
applicable to this claim, the Board has reviewed the file and 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any missing records pertinent to 
this appeal.  Therefore, there is no prejudice to the veteran 
by the Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran notes that he is aware of the applicable VA law 
in which a claimant cannot receive increased compensation 
benefits based on aid and attendance of his non-veteran 
spouse after her death.  And he states that he is not seeking 
such "retroactive" benefits subsequent to her death in May 
1999.  He maintains, nonetheless, that a request for such 
benefits with supporting medical evidence of her need for aid 
and attendance was mailed by his son on December 14, 1998, 
via the United States Postal Service (USPS).  

In a letter received in June 2001, the veteran's son, A. L., 
stated that, on December 14, 1998, he assisted his father in 
drafting the request for the increased compensation, made 
copies of the request and the accompanying medical evidence 
pertaining to his mother's grave condition, addressed the 
letter to the RO in Newark, New Jersey, carried the letter to 
the Milford, New Jersey, Post Office, had the letter weighed, 
watched the appropriate postage being placed on the letter, 
and observed the postal worker place the letter in the bin 
assigned for regular mail.  Consequently, he believes the 
veteran should not be penalized for a mistake made by either 
the USPS or the RO, which prevented their request from being 
properly filed in his claims folder in December 1998.  So 
recognizing that, the veteran is entitled to increased 
compensation benefits based on aid and attendance of his non-
veteran spouse from December 14, 1998 (the date of their 
mailing) to May [redacted]
, 1999 (the date of her death).

Awards of or compensation payable to or for a veteran will be 
effective as follows:

(a)	Aid and attendance and housebound benefits.

(1) Except as provided in § 3.400(o)(2), the date of receipt 
of claim or the date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of the need for aid and 
attendance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.

(2) . . .



(3) Spouse, additional compensation for aid and attendance: 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, when an award of 
disability compensation based on an original or reopened 
claim is effective for a period prior to the date of receipt 
of the claim, additional disability compensation payable to a 
veteran by reason of the veteran's spouse's need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to aid 
and attendance is established.

38 C.F.R. § 3.401(a); See also 38 U.S.C.A. 5110.

The first claim for increased compensation based on the need 
for aid and attendance of his non-veteran spouse is date-
stamped received by the RO in August 1999, which is 
subsequent to her death in May 1999.  Therefore, as a matter 
of law, the claim must be denied.  

The Board acknowledges the statements of the veteran and his 
son that a claim was placed in the mail on December 14, 1998.  
However, there is simply no evidence that corroborates that 
such a claim was filed with the RO.  In this regard, the 
Board notes that the claims file does not contain a copy of 
the December 14, 1998, claim, aside from a copy submitted by 
the veteran in August 1999, which is not date-stamped as 
received while the veteran's wife was living.  See McColley 
v. West, 13 Vet. App. 553, 556-557 (2000) ("The appellant's 
sworn testimony that he mailed the [documents] within one 
year . . , assumed truthful for our purposes, does not serve 
to secure an earlier effective date.  An award . . . is not 
contingent on the 'mailing' of the required evidence, but 
rather its 'receipt' by VA.").

Likewise, there is no corresponding documentation indicating 
acknowledgment of receipt by the RO.  As such, the 
presumption of administrative regularity attaches, and 
"'clear evidence to the contrary' is required to rebut the 
presumption of regularity. . . ."  See Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  See also Butler v. Principi, 244 
F.3d 1337, 1340 (2001) ("the presumption of regularity 
supports the official acts of public officers.").  "In the 
absence of clear evidence to the contrary, the doctrine 
presumes that public officers have properly discharged their 
official duties."  See Butler, supra.  The veteran failed to 
provide evidence corroborating his and his son's allegations 
that a claim for compensation was filed with the RO in 
December 1998.  Therefore, the presumption of regularity of 
the administrative process applies . . . ."  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  Here, the presumption 
stands for the proposition that if the veteran had in fact 
submitted a VA application for additional compensation 
benefits in December 1998, this form would be contained in 
his file.  Absent such document, the Board must find that his 
claim for additional compensation was not received by the RO 
earlier than August 1999.  

The Board notes that it does not question the truthfulness of 
the statements of the veteran and his son as to their 
drafting a claim and submitting it to a post office; 
but unfortunately, in light of the absence of a claim date 
stamped received by the RO prior to the veteran's wife's 
death, the Board is without authority to grant the benefit 
sought on appeal.  It is precluded by law.  In cases such as 
this in which the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

The claim for increased compensation benefits based on aid 
and attendance of his non-veteran spouse from December 14, 
1998, to May [redacted]
, 1999, is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

